Dismissed and Memorandum Opinion filed August 18, 2005








Dismissed and Memorandum Opinion filed August 18,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00483-CV
____________
 
HOUSTON COPPERWOOD APARTMENTS, L.P., Appellant
 
V.
 
HARRIS COUNTY APPRAISAL DISTRICT,
ET AL., Appellees
 

 
On Appeal from the
133rd District Court
Harris County,
Texas
Trial Court Cause No. 03-56681
 

 
M E M O R A N D U M   O P I N I O N
This is an attempted appeal from a judgment signed January
14, 2005.  Appellant filed a timely
motion for new trial.  Appellant=s notice of appeal was filed on May
9, 2005.
When appellant has filed a timely motion for new trial, the
notice of appeal must be filed within ninety days after the date the judgment
is signed. See Tex. R. App. P. 26.1(a).




Appellant=s notice of appeal was not filed timely. A motion for
extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by rule 26.1, but
within the fifteen-day grace period provided by Rule 26.3 for filing a motion
for extension of time.  See Verburgt
v. Dorner, 959 S.W.2d 615, 617-18 9 (1997) (construing the predecessor to
Rule 26).  However, the appellant must
offer a reasonable explanation for failing to file the notice of appeal in a
timely manner.  See Tex. R. App. P. 26.3, 10.5(b)(1)(C); Verburgt,
959 S.W.2d at 617-18.  Appellant=s notice of appeal was not filed
within the fifteen-day period provided by rule 26.3
On July 7, 2005, notification was transmitted to all parties
of the Court=s intent to dismiss the appeal for
want of jurisdiction.  See Tex. R. App. P. 42.3(a).  Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed August 18, 2005.
Panel consists of Justices Fowler,
Edelman, and Guzman.